Name: Council Regulation (EEC) No 4249/88 of 21 December 1988 on export arrangements for certain types of non-ferrous metal waste and scrap
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  deterioration of the environment;  international trade
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 373 /53 COUNCIL REGULATION (EEC) No 4249 / 88 of 21 December 1988 on export arrangements for certain types of non-ferrous metal waste and scrap THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2603 / 69 of 20 December 1969 establishing common rules for exports 0 ), as last amended by Regulation (EEC) No 1934 / 82 ( 2 ), and in particular Article 7 thereof, Whereas the measures provided for in this Regulation apply only to exports from the customs territory of the Community of goods fulfilling the conditions laid down in Articles 9 and 10 of the Treaty ; Whereas the provisions relating to the monitoring of intra-Community trade laid down in Commission Regulation (EEC) No 1062 / 87 of 27 March 1987 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure ( 5 ) apply only if the measures introducing export restrictions provide for their application ; Whereas the committee set up by Regulation (EEC) No 2603 / 69 has been consulted , Having regard to Council Regulation (EEC) No 1023 / 70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ( 3 ), as last amended by the Act of Accession of Spain and Portugal , and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission , Whereas , Regulation (EEC ) No 3951 / 87 ( 4 ) made exports of aluminium and lead waste and scrap subject for 1988 to production of a prior export licence to be issued by the appropriate authorities of the Member States according to procedures to be laid down; whereas these arrangements expire on 31 December 1988 ; whereas it is advisable to retain them for 1989 with a view to following closely the trend of exports of the products concerned ; Whereas exports of zinc waste and scrap should , moreover , be subject to the same procedure ; Article 1 1 . Between 1 January and 31 December 1989 exports from the customs territory of the Community of aluminium waste and scrap falling within CN code 7602 00 00 and lead waste and scrap falling within CN code 7802 00 00 and zinc waste and scrap falling within CN code 7902 00 00 which fulfil the conditions laid down in Articles 9 and 10 of the Treaty shall be subject to production of an export licence . The licence shall be issued free of charge, for such quantities as are requested , subject to paragraphs 2 and 3 . 2 . The export licence shall be issued within not more than 15 working days of the date of the application , on presentation by the applicant of a sales contract for the entire quantity applied for . The licence shall be valid for two months . 3 . In the case of zinc waste and scrap , the export licence shall also state , by way of additional information , whether the operation specifically concerns zinc alloy scrap resulting from the non-ferrous heavy-metal component of the fragmentation of disused equipment (motor vehicles , domestic electrical appliances). Whereas Community refiners are continuing to experience supply difficulties over the whole spectrum of copper materials ; whereas these difficulties derive in particular from the current imbalance of tariff and non-tariffmeasures on the world copper market ; whereas the quota system in force in 1988 under Regulation (EEC) No 3951 / 87 should , therefore , be maintained in 1989 for exports of copper ash and residues and copper waste and scrap ; Whereas the. estimate of requirements is a satisfactory criterion for the allocation of quotas by exporters towards third countries ; Article 2 Community export quotas shall be established as follows for 1989 : (') OJ No L 324 , 27 . 12 . 1969 , p. 25 . ( 2 ) OJ No L 211 , 20 . 7 . 1982 , p. 1 . ( 3 ) OJ No L 124 , 8 . 6 . 1970 , p . 1 . (&lt;) OJ No L 371 , 30 . 12 . 1987 , p . 6 . ( 5 ) OJ No L 107 , 22 . 4 . 1987 , p. 1 . 31 . 12 . 88No L 373 / 54 Official Journal of the European Communities (tonnes) Regulation (EEC) No 2473 / 86 ( l ) may be taken under the procedure set out in Article 11 (2 ) and ( 3 ) of Regulation (EEC) No 1023 / 70.CN code Description - Quantity ex 2620 Ash and residues of copper and copper alloys 28 500 ex 7404 00 Waste and scrap of copper and copper alloys 41 430 Article S Title III of Regulation (EEC ) No 223 / 77 shall apply to the movement within the Community of the products listed in Article 2 . Article 3 The quotas specified in Article 2 shall be allocated according to the estimate of requirements . Article 6 The Council shall decide in due time , and in any case before 1 January 1990 , on the measures to be taken regarding the export of the products listed in Articles 1 and 2 after this Regulation has expired .Article 4 Temporary exports of the goods referred to in Article 2 shall be charged against the exportation quota . However, a decision allowing goods not to be charged using the outward processing arrangements provided for by Article 7 This Regulation shall enter into force on 1 January 1989 and shall expire on 31 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU (&gt;) OJ No L 212 , 2 . 8 . 1986 , p. 1 .